Exhibit REPAYMENT AGREEMENT BETWEEN TENSIODYNE SCIENTIFIC CORPORATION AND THE TRUSTEES OF THE UNIVERSITY OF PENNSYLVANIA This Repayment Agreement is made between Material Technology, Inc. ("MATECH") and the Trustees of the University of Pennsylvania ("PENN") in reference to the Sponsored Research Agreement effective October 15, 1993 ("SRA") between Tensiodyne Scientific Corporation ("SPONSOR") and PENN and is made effective as of the date of the last signature executing this Repayment Agreement. BACKGROUND WHEREAS, pursuant to the terms and conditions of the SRA, SPONSOR agreed to sponsor the research of Dr. Campbell Laird of PENN's School of Engineering in fatigue properties of metals by payment of costs incurred in such research in an amount of $200,000 ("OBLIGATION"). WHEREAS, SPONSOR has not made payments as required under the SRA. WHEREAS, Material Technology, Inc. ("MATECH"), is a successor as of February 1994, to SPONSOR's business, and therefore, is obligated to perform the obligations of SPONSOR under the SRA and this REPAYMENT AGREEMENT thereto. WHEREAS, neither SPONSOR nor MATECH has made payments on OBLIGATION, WHEREAS, PENN and MATECH wish to provide for the repayment of the OBLIGATION on the following terms: NOW, THEREFORE, the parties agree as follows: 1.Unless otherwise defined in the Repayment Agreement, all capitalized terms shall have the same meaning as set forth in the SRA. 2.MATECH hereby represents and warrants that it is the lawful successor to LICENSEE's rights and obligations under the AGREEMENT. 3.MATECH agrees that the amount outstanding and due to PENN under the SRA is 4.MATECH shall pay the OBLIGATION in accordance with the following terms: 5.The entire obligation with accrued interest shall be paid to PENN no later than four (4) years from the date of the last signature executing this
